TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00351-CR



                                     Julious Clay, Appellant

                                                  v.

                                   The State of Texas, Appellee


          FROM THE COUNTY COURT AT LAW NO. 1 OF TOM GREEN COUNTY
             NO. 13-00019, HONORABLE BEN NOLEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed his notice of appeal on May 20, 2013, the clerk’s record was filed on

June 13, and the reporter’s record was filed on August 9. Appellant’s brief was therefore originally

due on September 9, 2013. See Tex. R. App. P. 38.6(a). Appellant has requested and received four

extensions of time, the most recent deadline being February 3, 2014, but the brief has not been

received to date.

               The appeal is therefore abated. The trial court shall conduct a hearing to determine

whether appellant still wishes to pursue his appeal, whether appellant is indigent, and whether

counsel has abandoned the appeal. See Tex. R. App. P. 38.8(b). The court shall make appropriate

findings and recommendations, and a supplemental record from this hearing, including copies of all

findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk

of this Court no later than March 31, 2014. See Tex. R. App. P. 38.8(b)(3).
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear. Goodwin, and Field

Abated

Filed: February 12, 2014

Do Not Publish




                                                 2